Citation Nr: 1432241	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.  

2.  Entitlement to an evaluation in excess of 10 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, prior to October 2, 2006.  

3.  Entitlement to an evaluation in excess of 30 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, from October 2, 2006.  

4.  Entitlement to an evaluation in excess of 10 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, prior to August 17, 2007. 

5.  Entitlement to an evaluation in excess of 20 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, from August 17, 2007.

6.  Entitlement to a compensable evaluation for erectile dysfunction.

7.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

8.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy.

9.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2006, May 2007, October 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The October 2006 rating decision granted entitlement to service connection for right median neuropathy, rated as 10 percent effective September 5, 2006.   The May 2007 rating decision granted an increased rating of 30 percent for median neuropathy of the right hand, effective October 2, 2006, and entitlement to service connection for median neuropathy of the left hand with an evaluation of 10 percent, effective October 2, 2006.  The October 2009 rating decision granted entitlement to service connection for peripheral neuropathy of the right and left lower extremities with evaluations of 20 percent disabling each, effective October 2, 2007, granted an increased evaluation of 20 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, effective April 17, 2007, denied an increased rating for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, denied a compensable rating for erectile dysfunction, denied entitlement to service connection for GERD, and denied entitlement to a TDIU.  In the March 2011 rating decision, the RO granted entitlement to service connection for bilateral hearing loss with a noncompensable evaluation.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issues of entitlement to service connection for GERD, entitlement to an evaluation in excess of 30 percent for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, from October 2, 2006, entitlement to an evaluation in excess of 20 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, from August 17, 2007, entitlement to a compensable evaluation for erectile dysfunction, entitlement to a compensable initial evaluation for bilateral hearing loss, entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy, entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 2, 2006, the Veteran had moderate symptoms of right hand median neuropathy and carpal tunnel syndrome of the right wrist.  

2.  Prior to August 17, 2007, the Veteran had mild symptoms of left hand median neuropathy and carpal tunnel syndrome of the left wrist.  


CONCLUSIONS OF LAW

1.  Prior to October 2, 2006, the criteria for a 30 percent evaluation for right hand median neuropathy and carpal tunnel syndrome of the right wrist, are met.

2.  Prior to August 17, 2007, the criteria for an evaluation in excess of 10 percent for left hand median neuropathy and carpal tunnel syndrome of the left wrist are not met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Here the Veteran is appealing the initial rating assignments as to his median neuropathy of the right hand and carpal tunnel syndrome of the right wrist and median neuropathy of the left hand and carpal tunnel syndrome of the left wrist.  In this regard, because the October 2006 and May 2007 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, for the relevant dates on appeal.  Private medical records identified by the appellant have been obtained, to the extent possible.  An attempt was made to obtain the Veteran's Social Security Administration (SSA) records.  However, an August 2011 response from the SSA indicated no records were available.  The Veteran was informed of the unavailability of the SSA records in a May 2013 letter.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with an appropriate VA examination in February 2009.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Although the period on appeal is prior to February 2009, there were no relevant VA examinations prior to that date.  A current examination would not provide information relevant to the issues of entitlement to higher ratings prior to October 2, 2006, and April 17, 2007.  The February 2009 VA examination report is thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right hand median neuropathy with carpal tunnel syndrome of the right wrist and left hand median neuropathy with carpal tunnel syndrome of the left wrist are evaluated under Diagnostic Code 8515.  Under Diagnostic Code 8515 mild incomplete paralysis of the median nerve is evaluated as 10 percent disabling in both hands, moderate incomplete paralysis of the median nerve is rated as 30 percent disabling in the major extremity and 20 percent disabling in the minor extremity.  Severe incomplete paralysis is rated as 50 percent disabling in the major extremity and 40 percent disabling in the minor extremity.  For complete paralysis of the median nerve a 70 percent rating is warranted in the major extremity and a 60 percent rating in the minor extremity.  

Diagnostic Code 8515 defines "complete paralysis" of the median nerve as including symptomatology as follows: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a.

A September 2011 VA examination report indicates the Veteran is right hand dominant.  A September 5, 2006, VA treatment record indicates the Veteran reported having numbness and tingling in both arms and was referred for an EMG study.  An October 2006 VA EMG study indicates the Veteran had electrodiagnostic evidence of bilateral median neuropathy at the wrist consistent with moderately severe carpal tunnel on right without evidence of denervation and mild carpal tunnel syndrome on left.  There was no electrodiagnostic evidence of bilateral ulnar neuropathy.  The Veteran was issued bilateral prefabricated volar cockup splints.   Another note from April 2007 reflects that the Veteran had a provisional diagnosis of moderate to severe carpal tunnel.  

The Board finds that higher rating of 30 percent is warranted for the Veteran's median neuropathy of the right hand and carpal tunnel of the right wrist, prior to October 2, 2006.  Entitlement to service connection for median neuropathy of the right hand was granted effective September 5, 2006, in the October 2006 rating decision.  The Board construes a December 2006 statement as a notice of disagreement with the rating assigned.  Thus, the period on appeal is from September 5, 2006.  As the October 2006 EMG study was performed after the Veteran was referred for complaints of bilateral hand numbness and tingling on September 5, 2006, it is reasonable to assume the Veteran's symptoms were the same on September 5, 2006, as on October 2, 2006.  

As noted above, moderate incomplete paralysis warrants a 30 percent rating in the major extremity.  The Board finds that the evidence prior to October 2, 2006, is consistent with moderate incomplete paralysis.  The Veteran complained of numbness in his hands and an EMG study confirmed he had moderately severe symptoms.  The Board finds a rating in excess of 30 percent is not warranted as the evidence does not show the Veteran's symptoms were severe.  The Board is competent to report symptoms of numbness and tingling in both arms and the Board finds him credible in this regard.  Thus, the Board finds that a rating of 30 percent, but no higher, is warranted for median neuropathy of the right hand and carpal tunnel of the right wrist, prior to October 2, 2006.  

In regard to the Veteran's left hand median neuropathy combined with carpal tunnel syndrome of the left wrist, the Board finds that a rating in excess of 10 percent is not warranted prior to April 17, 2007.  In the May 2007 rating decision, the RO granted entitlement to service connection for left hand median neuropathy with carpal tunnel syndrome effective October 2, 2006.  Thus, the period on appeal is from October 2, 2006.  As discussed above, the October 2006 VA EMG study indicates the Veteran had symptoms of mild carpal tunnel syndrome on the left.  The Veteran was prescribed a wrist splint.   A February 2009 VA examination report, the closest VA examination report to the period on appeal, also indicates the Veteran has mild carpal tunnel syndrome of the left wrist.  The Veteran reported that his carpal tunnel syndrome was worse on the right than the left.  On examination, he had a negative Tinel sign bilaterally.  Sensory examination was normal.  His hands were tender but not inflamed.  The Veteran is not dominant in his left hand, therefore, the diagnostic criteria for the minor extremity apply.   The Board finds the evidence of record, prior to April 17, 2007, is consistent with a finding of mild symptoms of carpal tunnel syndrome, warranting a 10 percent rating for the minor extremity under Diagnostic Code 8515.  The Veteran reported symptoms of numbness, tingling and tenderness, which are consistent with a finding of mild symptoms.

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code, but finds that Diagnostic Code 8515, which applies to the median nerve, is the most appropriate Diagnostic Code for the Veteran's right and left median neuropathy and carpal tunnel syndrome.   

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's symptoms of bilateral median neuropathy of the hands and carpal tunnel syndrome of the wrists are manifested primarily by numbness, tingling and tenderness.  These complaints are contemplated in the rating criteria discussed herein.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an evaluation of 30 percent, but no higher, for median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, prior to October 2, 2006, is granted.

Entitlement to an evaluation in excess of 10 percent for median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, prior to August 17, 2007, is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for GERD, the Veteran asserts that it was caused by medication for his service-connected disabilities, including his neuropathy and diabetes.  See Board Hearing Transcript (Tr.) at 10.  The Veteran was afforded a VA examination in September 2009 to determine whether he had GERD that was related to his service-connected diabetes.  The VA examiner stated that the Veteran ". . . is not having any symptoms of gastroparesis, which is commonly seen with diabetes, so I do not find any evidence of an intestinal neuropathy due to his diabetes."  The VA examiner found the Veteran had GERD that was not felt to be secondary to diabetes.  However, the VA examiner did not address whether the Veteran's GERD was aggravated by the Veteran's diabetes or whether the medication the Veteran took for diabetes caused or aggravated the GERD.  Thus, the VA opinion is inadequate and the claim must be remanded for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's September 2013 hearing testimony indicates his disabilities have worsened since the most recent VA examinations of record.  In a statement received in June 2013, the Veteran asserted that his neuropathy is more intense.  The Veteran's most recent VA examination for peripheral neuropathy was in November 2012, the most recent VA examination addressing erectile dysfunction was in September 2011, and the most recent audiological examination was in February 2011.  Thus, the Board finds the claims should be remanded for a new VA examination to determine the current severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In regard to the Veteran's claim for entitlement to a TDIU, the VA examination should also address the effect of the Veteran's service-connected disabilities on his employability.

The Veteran's VA treatment records also appear to be incomplete.  A November 2007 VA treatment record indicates the Veteran had a right carpal tunnel release surgery in November 2007 at VA.  The Veteran's VA treatment records regarding the November 2007 release surgery have not been associated with the claims file.  In a June 2013 statement, the Veteran stated that he had to have emergency treatment at McClellan Hospital for severe arthritis in his left hand.  Although VA treatment records up to June 2013 have been associated with the claims file, there are no emergency room records relating to his left hand.  The Veteran's complete VA treatment records from April 2007 to November 2007, and from June 2013 to present should be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records including records relating to the carpal tunnel release surgery in November 2007, and his complete records from June 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to provide an opinion as to whether the Veteran has a gastrointestinal disability, to include GERD, that is at least as likely as not (at least a 50 percent probability) caused or aggravated by a service-connected disability, to include medication taken for his service-connected diabetes mellitus and neuropathy.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination(s) to ascertain the current severity of his: (a) service-connected median neuropathy of the right hand and carpal tunnel syndrome of the right wrist, (b) median neuropathy of the left hand and carpal tunnel syndrome of the left wrist, (c) erectile dysfunction, (d) bilateral hearing loss, (e) right lower extremity peripheral neuropathy, and (f) left lower extremity peripheral neuropathy.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner(s) should address the impact of the Veteran's service-connected disabilities on his ability to work.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, the claims file should be provided to an appropriate examiner for an opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  The examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities (median neuropathy of the right hand, combined with carpal tunnel syndrome of the right wrist, median neuropathy of the left hand, combined with carpal tunnel syndrome of the left wrist, diabetes mellitus, type II, erectile dysfunction, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, bilateral hearing loss) singularly or jointly, at least as likely as not (at least a 50 percent probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In rendering the opinion, the examiner should address any findings from previous VA examinations regarding the impact of the Veteran's service-connected disabilities on his ability to work.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


